Citation Nr: 0820024	
Decision Date: 06/18/08    Archive Date: 06/25/08

DOCKET NO.  06-24 332	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida



THE ISSUE

Entitlement to a compensable evaluation for service-connected 
scarring and duodenal bulb deformity, formerly chronic 
gastroenteritis.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The veteran served on active military duty from July 1977 to 
December 1978.  

In October 2007, the Board of Veterans' Appeals (Board) 
remanded the issue currently on appeal to the RO for 
additional development of the record.  



FINDING OF FACT

The service-connected scarring and duodenal bulb deformity is 
shown to be productive of a disability picture that more 
nearly approximates that of mild manifestations with 
recurring symptoms once or twice yearly; moderate ulcer 
manifestations with recurring episodes of severe symptoms two 
or three times a year averaging 10 days in duration or with 
continuous moderate manifestations are not demonstrated.  



CONCLUSION OF LAW

The criteria for the assignment of a 10 percent evaluation, 
but no more, for service-connected scarring and duodenal bulb 
deformity have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 4.7, 4.114 including 
Diagnostic Codes 7399-7305 (2007).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 and Supp. 2006).  The regulations implementing 
VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of VCAA have been satisfied with respect to the 
issue decided herein.  

In August 2005 and October 2007, the RO sent the veteran 
letters in which he was informed of the requirements needed 
to establish entitlement to an increased rating.  

In accordance with the requirements of VCAA, the letters 
informed the veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  Additional private evidence was added to the 
claims file after August 2005.  

The veteran was advised in the letters to submit additional 
evidence to the RO, and the Board finds that this instruction 
is consistent with the requirement of 38 C.F.R. § 3.159(b)(1) 
that VA request that a claimant provide any evidence in his 
possession that pertains to a claim.  

Additionally, the veteran was informed in a June 2006 letter 
about effective dates if an increased rating claim was 
granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  

Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation - e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  See Vazquez-Flores at 43-44.  

Although the August 2005 and October 2007 letters did not 
specifically talk about providing evidence on the impact that 
the veteran's service-connected gastrointestinal disability 
has on his daily life, this is not prejudicial because a 
reasonable person could be expected to understand from the 
notices that the impact of the disability on his daily life 
is relevant to substantiating the claim.  See Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  VA examinations were 
conducted in August 2005 and February 2008.  

The Board concludes that all available evidence that is 
pertinent to the claim decided herein has been obtained 
and that there is sufficient medical evidence on file on 
which to make a decision on the issue.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claim, including at 
his August 2007 personal hearing.  The Board additionally 
finds that general due process considerations have been 
complied with by VA.  See 38 C.F.R. § 3.103 (2007).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that defect 
would not be more than harmless.  Of course, an error is not 
harmless when it "reasonably affect(s) the outcome of the 
case."  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such omission is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  


Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2007).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities.  

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2007).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

Nevertheless, where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, which is the situation with respect to the issue 
currently on appeal, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55 
(1994).  

A claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
38 C.F.R. § 4.7 (2007).  

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2007).  


Schedular Criteria

The service-connected gastrointestinal disability is rated as 
noncompensably disabling under Diagnostic Codes 7399-7305.  A 
designation of Diagnostic Code 7399 reflects that the 
disability is a condition not specifically listed in the 
Rating Schedule, and hyphenation with 7305 indicates that the 
disability has been rated as analogous to a duodenal ulcer.  
See 38 C.F.R. §§ 4.20, 4.27 (2007).  

Diagnostic Code 7305, relating to duodenal ulcers, provides 
that, mild ulcer disease with recurring symptoms once or 
twice yearly warrants a 10 percent rating; moderate ulcer 
disease with recurring episodes of severe symptoms two or 
three times a year averaging 10 days in duration or with 
continuous moderate manifestations warrants a 20 percent 
rating.  38 C.F.R. § 4.114, Diagnostic Code 7305.  


Analysis

The service-connected gastrointestinal disability is 
currently rated at a noncompensable level.  To warrant a 10 
percent rating, there would need to be evidence indicative of 
mild ulcer disease with recurring symptoms once or twice 
yearly.  

The veteran filed his claim for an increased evaluation in 
July 2005.  

When examined by VA in August 2005, the veteran complained of 
daily reflux, mild dysphagia and diarrhea, but did not have 
nausea or vomiting.  He was noted to be obese.  His symptoms 
had gotten more frequent and severe.  However, an upper 
gastrointestinal x-ray series did not show any 
gastroesophageal reflux disease or duodenal deformity.  

The examiner concluded that the veteran appeared to have 
heartburn and that the veteran's anemia could not be 
explained by ulcer disease, as the veteran did not have 
symptoms related to ulcer disease.  

The veteran was hospitalized at a VA facility in February and 
April 2007.  He complained in February 2007 of a five day 
history of nausea, vomiting, and diarrhea; and 
gastroenteritis and pancytopenia were diagnosed.  

When seen in April 2007, the veteran complained of dyspnea on 
exertion, watery diarrhea and blood in his stool.  A flexible 
sigmoidoscopy and an esophagogastroduodenoscopy (EGD) were 
performed.  They showed small nonbleeding hemorrhoids; 
friable rectal mucosa with punctuate areas of hemorrhage, 
considered a likely manifestation of thrombocytopenia; small 
esophageal varices without evidence of recent bleeding; a 
submucosal nodule; portal hypertension gastropathy; and 
antral erosive gastritis.  

The discharge diagnoses included those of hemorrhoids, peptic 
ulcer disease, esophageal varices, thrombocytopenia, chronic 
hepatitis C and hypertension.  

A VA gastrointestinal examination report dated in February 
2008 showed that the veteran's claims file had been reviewed.  
He complained of vomiting, diarrhea, constipation, colic, 
nausea and distention of the abdomen.  An examination 
revealed distention of the abdomen, positive fluid shift, 
positive varicosities, and 2+ edema of the lower extremities.  
There were signs of anemia.  The diagnoses were those 
hepatitis C, liver cirrhosis and associated gastritis.  

Although there is some question from the evidence which of 
the veteran's abdominal symptomatology is due to his service-
connected scarring and duodenal bulb deformity, especially in 
light of the finding in February 2008 of liver cirrhosis and 
associated gastritis, the Board finds that there is 
sufficient evidence on file to conclude that the veteran's 
service-connected disability picture more nearly approximates 
that of mild disability, warranting a 10 percent evaluation 
under Diagnostic Code 7305.  

The veteran has complained of multiple gastrointestinal 
problems since VA evaluation in August 2005, especially 
diarrhea, and was hospitalized for gastrointestinal problems 
in February and April 2007, with the diagnoses in April 2007 
including peptic ulcer disease.  

However, a rating in excess of 10 percent is not warranted 
because the evidence does not show more than mild 
symptomatology due to service-connected gastrointestinal 
disability, with no evidence of severe symptoms two or three 
times a year averaging ten days in duration.  38 C.F.R. 
§ 4.114, Diagnostic Code 7305.  

The Board also must determine whether a rating in excess of 
10 percent could be assigned under another applicable 
diagnostic code.  A rating in excess of 10 percent cannot be 
assigned under Diagnostic Code 7307, for gastritis, because 
there is no evidence of multiple small eroded or ulcerated 
areas.  

An increased rating could not be assigned under Diagnostic 
Code 7308 because the veteran has not had a gastrectomy or 
other related surgery.  No other diagnostic codes for the 
gastrointestinal tract are applicable.  

Ordinarily, the Schedule will apply unless there are 
exceptional or unusual factors, which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  

According to the regulation, an extraschedular rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2007).  

In this regard, the schedular provisions in this case are not 
shown to be inadequate.  A rating in excess of that assigned 
is provided for certain manifestations of the service-
connected disability at issue, as noted hereinabove, but 
those manifestations are not present in this case.  

The medical evidence addressed above, including the VA 
examinations in August 2005 and February 2008, shows that the 
veteran's service-connected gastrointestinal disability, by 
itself, does not cause significant functional problems.  
Consequently, the Board finds that there is no evidence 
demonstrating that the service-connected sinusitis markedly 
interferences with employment.  

Although the veteran was hospitalized twice in 2007 for 
gastrointestinal symptoms, these hospitalizations were for 
short periods and, as the only hospitalizations on file, 
cannot be considered the equivalent of frequent periods of 
hospitalization, as required under 38 C.F.R. § 3.321(b)(1).  
Accordingly, the RO's decision not to submit this case for 
extraschedular consideration was correct.  



ORDER

A increased rating of 10 percent for the service-connected 
scarring and duodenal bulb deformity subject to the 
regulations controlling the payment of VA monetary benefits.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals





 Department of Veterans Affairs


